         Case 1:21-cr-00474-BAH Document 37-1 Filed 08/25/21 Page 1 of 4




                                                         U.S. Department of Justice

                                                         CHANNING D. PHILLIPS
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530


                                                       August 11, 2021
VIA EMAIL

Richard Stern, Esq. – rssjrg@erols.com
H. Heather Shaner, Esq. – hhsesq@aol.com
Michelle M. Peterson, Esq. – shelli_peterson@fd.org
John L. Machado, Esq. – johnlmachado@gmail.com
John P. Calhoun, Esq. – john_calhoun@fd.org

       Re:      United States v. Kristi Munn, et al.
                Case No. 21-cr-474-BAH

Dear Counsel:

       This is to memorialize the following preliminary discovery sent you via email on August
11, 2021 via USAfx which contained the following files as set forth in Attachment A to this
correspondence.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact us if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

        We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.
         Case 1:21-cr-00474-BAH Document 37-1 Filed 08/25/21 Page 2 of 4




       We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. We also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at any
hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). We
request that such material be provided on the same basis upon which the government will provide
defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, We
request that defendants provide the government with the appropriate written notice if defendants
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        We will forward additional discovery in the coming weeks. If you have any questions,
please feel free to contact us.

                                                      Sincerely,


                                                      ___________________________
                                                      Jennifer M. Rozzoni
                                                      Monica A. Stump
                                                      Assistant United States Attorneys



Enclosure(s)




                                                  2
       Case 1:21-cr-00474-BAH Document 37-1 Filed 08/25/21 Page 3 of 4




                                     Attachment A

Timeline Videos – HIGHLY SENSITIVE folder

      20210106-FELONYRIOTING-CAPITAL_BUILDING.mp4_clip_1633_1656.mp4
      Crypt East - 2021-01-06_19h20min01s.mp4_clip_588_639.mp4
      Crypt Lobby East - 2021-01-06_19h19min01s.mp4_clip_690_738.mp4
      Crypt Lobby East - 2021-01-06_19h31min20s.mp4_clip_0_309.mp4
      Memorial Door - 2021-01-06_19h31min24s.mp4_clip_865_910.mp4
      SenateWingDoornearS139_2021-01-06_14h20min18s087ms.mp4_clip_294_326.mp4
      SenateWingDoornearS139_2021-01-06_15h13min58s920ms.mp4_clip_155_211.mp4

USCP Surveillance Footage – HIGHLY SENSITIVE folder

      East Rotunda Door Interior folder

            East Rotunda Door Interior - 2021-01-06_19h53min48s.mp4
            East Rotunda Door Interior - 2021-01-06_20h29min36s.mp4
            East Rotunda Door Interior-2021-01-06_14h15min00s000ms.mp4
            East Rotunda Door Interior-2021-01-06_14h43min05s000ms.mp4
            East Rotunda Door Interior-2021-01-06_15h00min00s000ms.mp4
            East Rotunda Door Interior-2021-01-06_15h28min00s000ms.asf

      Rotunda Door Interior folder

            Rotunda Door Interior-2021-01-06_14h15min00s000ms.asf
            Rotunda Door Interior-2021-01-06_14h43min05s000ms.mp4

      Rotunda Lobby East folder

            Rotunda Lobby East Stairs-2021-01-06_14h36min50s000ms.asf
            Rotunda Lobby East Stairs-2021-01-06_14h38min53s000ms.asf
            Rotunda Lobby East Stairs-2021-01-06_14h46min39s000ms.mp4
            Rotunda Lobby East Stairs-2021-01-06_14h46min59s000ms.mp4
            Rotunda Lobby East Stairs-2021-01-06_15h01min12s000ms.mp4
            Rotunda Lobby East Stairs-2021-01-06_15h02min00s000ms.asf

      Rotunda North folder

            Rotunda North-2021-01-06_15h01min59s000ms.mp4
            Rotunda North-2021-01-06_14h58min03s000ms.asf
            Rotunda North-2021-01-06_14h28min45s000ms.asf
            Rotunda North-2021-01-06_14h31min40s000ms.mp4
            Rotunda North-2021-01-06_14h32min34s000ms.asf

                                          3
       Case 1:21-cr-00474-BAH Document 37-1 Filed 08/25/21 Page 4 of 4




            Rotunda North-2021-01-06_14h33min45s000ms.asf
            Rotunda North-2021-01-06_14h41min10s000ms.asf
            Rotunda North-2021-01-06_14h42min34s000ms.asf
            Rotunda North-2021-01-06_14h43min07s000ms.asf
            Rotunda North-2021-01-06_14h45min05s000ms.mp4
            Rotunda North-2021-01-06_14h46min59s000ms.mp4
            Rotunda North-2021-01-06_14h51min00s000ms.mp4
            Rotunda North-2021-01-06_14h51min27s000ms.asf
            Rotunda North-2021-01-06_14h51min48s000ms.asf
            Rotunda North-2021-01-06_14h58min03s000ms.asf
            Rotunda North-2021-01-06_15h01min59s000ms.mp4
            Rotunda North-2021-01-06_15h15min00s000ms.asf
            RotundaNorth_2021-01-06_14h20min01s463ms.mp4
            RotundaNorth_2021-01-06_14h50min24s710ms.mp4
            RotundaNorth_2021-01-06_15h02min09s900ms.mp4
            RotundaNorth_2021-01-06_15h11min53s727ms (h.s.).mp4

      Rotunda South folder

            Rotunda South - 2021-01-06_14h34min32s.mp4
            Rotunda South - 2021-01-06_15h01m56s-15h07m00s.mp4
            Rotunda South - 2021-01-06_19h52min26s (1).mp4
            Rotunda South - 2021-01-06_20h01min22s (h.s.).mp4
            Rotunda South - 2021-01-06_20h10min20s (h.s.).mp4
            Rotunda South - 2021-01-06_20h19min16s (h.s.).mp4
            Rotunda South-2021-01-06_14h26min19s000ms.mp4
            Rotunda South-2021-01-06_14h32min34s000ms.asf
            Rotunda South-2021-01-06_14h33min45s000ms.asf
            Rotunda South-2021-01-06_14h42min34s000ms.asf
            Rotunda South-2021-01-06_14h45min04s000ms.mp4
            Rotunda South-2021-01-06_14h46min52s000ms.mp4
            Rotunda South-2021-01-06_14h51min48s000ms.asf
            Rotunda South-2021-01-06_14h56min37s000ms.asf
            Rotunda South-2021-01-06_14h58min03s000ms.asf
            Rotunda South-2021-01-06_15h15min00s000ms.asf

      Memorial_Door_-_2021-01-06_19h31min24s_1 HIGHLY SENSITIVE.mp4

Interview_of_Dawn_Munn.pdf
Interview_of_Kayli_Munn.pdf
Interview_of_Thomas_Munn.pdf



                                        4
